United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3672
                                     ___________

Becky Dillon,                           *
                                        *
            Plaintiff - Appellant,      * Appeal from the United States
                                        * District Court for the Eastern
     v.                                 * District of Arkansas
                                        *
Kenneth S. Apfel,                       *     [UNPUBLISHED]
Commissioner of Social Security,        *
                                        *
            Defendant - Appellee.       *
                                   ___________

                              Submitted: April 23, 1999
                                  Filed: May 5, 1999
                                   ___________

Before McMILLIAN and MURPHY, Circuit Judges, and MONTGOMERY,1 District
Judge.
                          ___________

PER CURIAM.

       Becky Dillon filed applications for disability insurance benefits and supplemental
security income. She claims she is unable to work due to mental retardation, chronic
depression, and a personality disorder. Her claims were denied by an administrative
law judge (ALJ), and the Social Security Appeals Council declined to review the ALJ’s



      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, sitting by designation.
decision. Dillon then filed this action, and the district court2 granted the
Commissioner’s motion for summary judgment. Dillon appealed from the judgment,
arguing that the district court erred in concluding that the ALJ’s decision is supported
by substantial evidence. Based on our review of the record, we agree with the
conclusion that there is substantial evidence to support the administrative decision and
affirm on the basis of the district court’s opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, with the consent of the parties.
                                         -2-